446 F.2d 1406
Luis Jose VALDEZ, Appellant,v.UNITED STATES of America.
No. 19256.
United States Court of Appeals, Third Circuit.
Submitted on Briefs June 1, 1971.
Decided September 15, 1971.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Luis Jose Valdez, pro se.
Herbert J. Stern, U. S. Atty., Jerome L. Merin, Asst. U. S. Atty., Newark, N. J., for appellee.
Before McLAUGHLIN, ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this appeal, the District Court denied appellant's application under Title 28, U.S.C., Section 2255 for reduction of sentence imposed pursuant to the provisions of Title 26, U.S.C., Sections 4744 (a) and 7237, without making findings of fact and conclusions of law. The case is therefore remanded to enable the District Court to state its findings and conclusions and certify them to this Court by a supplemental record. The District Court may receive and consider such memoranda, briefs or arguments with respect to the proposed findings of fact and conclusions of law proposed or adopted as it may deem appropriate. Cf. Bannister v. United States of America, 3rd Cir., 446 F.2d 1250, filed July 7, 1971.